Citation Nr: 1310961	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  03-13 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for residuals of an eye injury. 

2.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for bilateral hearing loss. 

3.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a lip disability.

4.  Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Accredited Claims Agent


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to January 1965. 

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In a November 2007 decision, the Board denied entitlement to service connection for degenerative disc disease of the lumbar spine.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2009, the Court granted a Joint Motion for Remand which vacated and remanded the Board's November 2007 decision denying entitlement to service connection for degenerative disc disease of the lumbar spine.  

In July 2011, the Board again denied the Veteran's claim for entitlement to service connection for degenerative disc disease of the lumbar spine.  The Veteran appealed this denial to the Court.  In March 2012, the Court granted a Joint Motion for Remand which vacated and remanded the Board's July 2011 decision to the extent it denied entitlement to service connection for degenerative disc disease of the lumbar spine.  The Joint Motion for Remand indicated that the issues of whether new and material evidence has been received in order to open claims for entitlement to a lip disability, eye disability, and bilateral hearing loss were not final decisions before the Board and thus were not for consideration in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The February 2012 Joint Motion vacated the Board's July 2011 decision which denied entitlement to service connection for degenerative disc disease of the lumbar spine.  The Joint Motion instructed that the Veteran be provided a new VA examination in which the examiner has been provided the Veteran's claims file for review of the Veteran's medical records.  The Veteran's lumbar spine claim must be remanded for the appropriate VA medical examination.  Moreover, although the Board remanded the claim in November 2012 for a hearing to be scheduled, the case was returned to the Board without a hearing having been scheduled.  

The record indicates that the Veteran was awarded Social Security Administration  (SSA) disability benefits beginning in September 2002.  The medical records used by SSA in awarding the Veteran disability benefits are pertinent to the Veteran's claims.  Consequently the Veteran's SSA records should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran's virtual claims file contains copies of VA treatment records dated as recently as October 29, 2012.  On remand, the Veteran's most recent VA medical records should be obtained.

In a substantive appeal form dated in October 2008, the Veteran asserted that he wished to have a Board hearing at his local RO concerning the back claim and the lip claim.  A November 2012 Board decision remanded the Veteran's lumbar spine claim in order that Veteran could be provided a Board hearing at the RO.  The Veteran has not yet been provided a hearing, and there is no documentation indicating the Veteran has withdrawn the request for a hearing, therefore, the lumbar spine and lip claims must be remanded for the requested Travel Board or Videoconference hearing.

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claim for disability/supplemental income benefits from SSA submitted on behalf of the Veteran.  All records/responses received should be associated with the claims file.  If records are unavailable, SSA should so indicate.  If unsuccessful, the Veteran should be accorded the opportunity to furnish such records directly to VA.

2.  Obtain all outstanding VA medical records pertaining to the Veteran dated from October 29, 2012 to the present.  All records and responses received should be associated with the claims file.

3.  After the above has been accomplished, afford the Veteran a VA examination to ascertain the nature and etiology of any lumbar spine disorder found to be present.  The claims folder must be made available to the examiner for review.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any lumbar spine disability, to include degenerative disc disease, either began in or is related to active military service.  The examiner must provide a complete rationale for the opinion.

4.  Upon completion of the above requested development readjudicate the Veteran's claims.  If any benefit sought on appeal is denied, the Veteran should be provided a supplemental statement of the case and afforded the appropriate opportunity to respond. 

5.  Schedule the Veteran for a Board hearing at the RO.  A copy of the notice provided to the Veteran of the scheduled hearing should be placed in the record.

6.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


